UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-4072


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

LONNIE ADDISON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:12-cr-00175-NCT-1)


Submitted:   July 19, 2013                  Decided:   July 25, 2013


Before WILKINSON, MOTZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L. McClellan, IVEY, MCCLELLAN, GATTON & TALCOTT, L.L.P.,
Greensboro, North Carolina, for Appellant.       Terry Michael
Meinecke, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lonnie    Addison   appeals         his   conviction     and   262-month

sentence   imposed   following    his      guilty      plea    to   conspiracy       to

distribute 280 grams or more of cocaine base, in violation of 21

U.S.C. § 846 (2006).     On appeal, Addison’s counsel filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

that there are no meritorious grounds for appeal but questioning

whether the district court erred by denying his request for a

downward departure.     Addison filed a pro se supplemental brief,

challenging   the    assessment   of       a    criminal      history     point     and

questioning whether the district court complied with Rule 11 of

the Federal Rules of Criminal Procedure during the plea hearing.

Finding no error, we affirm.

           Beginning our analysis with Addison’s pro se challenge

to the Rule 11 hearing, our review of the transcript reveals

that the district court substantially complied with Rule 11 in

conducting the plea colloquy and committed no error warranting

correction on plain error review.                United States v. Martinez,

277 F.3d 517, 526 (4th Cir. 2002) (holding that, in the absence

of motion to withdraw guilty plea, review is for plain error);

United States v. Olano, 507 U.S 725, 732 (1991) (detailing plain

error   standard).     Thus,   the     district        court    did     not   err   in

finding Addison’s guilty plea knowing and voluntary.



                                       2
               Turning       to     the     sentencing       challenges,      we    review     a

sentence       for    reasonableness,             applying    an   abuse      of   discretion

standard.       Gall v. United States, 552 U.S. 38, 46 (2007).                               The

first    step        in    this    review     requires       us    to    ensure     that     the

district court committed no significant procedural error, such

as    improperly          calculating       the    Guidelines      range,     treating       the

Guidelines range as mandatory, failing to consider the 18 U.S.C.

§ 3553(a) (2006) factors, or failing to adequately explain the

selected sentence.               Id.; United States v. Carter, 564 F.3d 325,

328     (4th    Cir.        2009).           If    the     sentence      is    procedurally

reasonable, we then consider the substantive reasonableness of

the sentence imposed, taking into account the totality of the

circumstances.              Gall, 552 U.S.     at   51.      We    presume      that   a

sentence       within       a     properly        calculated       Guidelines      range      is

substantively reasonable.                   United States v. Strieper, 666 F.3d
288, 295 (4th Cir. 2012).

               In his pro se supplemental brief, Addison challenges

the     assessment          of    a   criminal        history       point      based    on    a

misdemeanor       possession          of    marijuana      conviction       for    which     his

only penalty was a fine. The point did not affect Addison’s

criminal history category, which was determined by his status as

a career offender.                In any event, the assessment of a criminal

history point was appropriate for the fine.                          See U.S. Sentencing

Guidelines Manual §§ 4A1.1(c) & cmt. background (2011).

                                                  3
             Counsel       questions          the      district       court’s      denial       of

Addison’s     request       for    a     downward        departure.           It   is    clear,

however, that the district court understood its power to depart

downward but made a reasoned decision not to do so.                                See United

States v. Brewer, 520 F.3d 367, 371 (4th Cir. 2008) (“We lack

the    authority      to    review       a    sentencing         court’s       denial     of    a

downward departure unless the court failed to understand its

authority to do so”).              Our thorough review of the record leads

us    to   conclude      that     Addison’s           sentence    is    procedurally           and

substantively reasonable.

             In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                                 This court

requires that counsel inform Addison, in writing, of his right

to petition the Supreme Court of the United States for further

review.      If    Addison        requests        that    a   petition      be     filed,      but

counsel     believes       that     such      a       petition    would       be   frivolous,

counsel     may   move     in     this       court     for    leave    to     withdraw        from

representation.        Counsel’s motion must state that a copy thereof

was served on Addison.                 We dispense with oral argument because

the facts and legal conclusions are adequately presented in the

materials     before       this    court       and     argument       would    not      aid    the

decisional process.

                                                                                     AFFIRMED

                                                  4